Citation Nr: 1016283	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
residuals of a fracture of the right small finger.

2.  Entitlement to an initial, compensable rating for an 
ingrown toenail of the right great toe.

3.  Entitlement to service connection for low back 
disability.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION


The Veteran had active military service from November 2001 to 
November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a October 2007 rating decision in which the RO, inter 
alia, granted service connection and assigned a 0 percent 
(noncompensable) rating, each, for residuals of a fracture of 
the right small finger and for an ingrown toenail of the 
right great toe, effective November 5, 2006; the RO also 
denied the Veteran's claim for service connection for low 
back disability.  In September 2008, the Veteran filed a 
notice of disagreement (NOD) with the initial disability 
ratings assigned and the denial of service connection.  In 
February 2009, the RO issued a statement of the case (SOC), 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2009.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for the right small finger disability and the ingrown toenail 
of the right great toe, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board notes that the Veteran was previously represented 
by the North Carolina Division of Veterans Affairs (NCDVA) as 
reflected in a December 2006 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative).  
In February 2010, prior to certification of the appeal to the 
Board, NCDVA withdrew its representation of the Veteran 
because he is no longer a resident of North Carolina.  The 
Board notes that the Veteran was advised of NCDVA's 
withdrawal and there is no indication that such withdrawal 
will adversely impact his interests.  As the Veteran has not 
appointed another representative, the Board recognizes that 
he is now proceeding pro se in this appeal.  See 38 C.F.R. § 
14.631 (2009).

The Board's decision on the Veteran's claim for an initial, 
compensable rating for the right small finger disability is 
set forth below.  The claims for an initial, compensable 
rating for an ingrown toenail and for service connection for 
low back disability are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the November 2006 effective date of the grant of 
service connection for residuals of a fracture of the right 
small finger, the disability has been manifested by 
complaints of pain exacerbated by physical activity, but no 
objective evidence of limitation of motion of the right small 
finger (or any other fingers of the right hand), pain, 
ankylosis, or other deformity.

3.  At no point since the effective date of the grant of 
service connection has the Veteran's right small finger 
disability been shown to be so exceptional or unusual as to 
render the schedular criteria inadequate for rating the 
disability.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for residuals 
of a fracture of the right small finger are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Code (DC) 5230 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was need to substantiate a claim for service 
connection, as well as notice as to what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 in effect 
prior to April 30, 2008), as well as provided general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The October 2007 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.

The Board notes that, after the RO's grant of service 
connection for residuals of a fracture of the right small 
finger, and the Veteran's disagreement with the initial 
rating assigned, there is no specific RO letter explaining 
what is needed to support a claim for higher rating.  
However, the Board notes that, in this appeal, the lack of 
such notice is not shown to prejudice the Veteran.

Pertinent criteria for evaluating the disability, to include 
extra-schedular considerations, were set forth in the 
February 2007 SOC.  Moreover, the claims file reflects that 
the Veteran had actual knowledge of the information and 
evidence needed to support a claim for a higher rating.  In 
this regard, the Veteran provided a full description of his 
right small finger symptoms and how these symptoms affect his 
work (e.g., pain, cramping, and difficulty gripping objects) 
in his September 2008 NOD and March 2009 substantive appeal.  
These statements demonstrate an awareness of what is 
necessary to support the claim; hence the Board finds that 
any omission in notice provided is harmless because actual 
knowledge of what the evidence must show to support the claim 
for a higher rating is shown.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), and the report of 
a March 2007 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his former representative, on 
his behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The residuals of a fracture of the Veteran's right small 
finger have been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5230, for limitation of motion of the ring or 
little finger.  Under Diagnostic Code 5230, a 0 percent 
rating is warranted for limitation of motion of the ring or 
little finger of the major (dominant) or minor (nondominant) 
hand.  38 C.F.R. § 4.71a.  

The diagnostic codes pertaining to ankylosis or limitation of 
motion of single or multiple digits of the hand are found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  The 
preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 
provides, in relevant part, that:

(1) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal (MCP) joint has a range of 
zero to 90 degrees of flexion, the proximal interphalangeal 
(PIP) joint has a range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal (DIP) joint has a 
range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Table "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand."

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial, compensable rating for residuals 
of a fracture of the right small finger is not warranted at 
any point since the November 2006 effective date for the 
grant of service connection. 

The Veteran's STRs reflect that, in August 2003, he injured 
his right fifth finger while replacing the blades on a 
helicopter.  An X-ray revealed an avulsion fracture from the 
ulnar aspect of the distal proximate phalanx to the palmar 
aspect of the proximal middle phalanx.  The Veteran was given 
a splint from the right fifth finger to the palm for four 
weeks.  Thereafter, buddy tape was recommended for two weeks, 
followed by range of motion exercises.  There are no further 
treatment records for the right fifth finger during service.  

The report of the March 2007 VA examination reflects the 
Veteran's complaints of intermittent pain and limitation of 
motion in his right small finger.  He reported that pain was 
elicited by physical activity, such as playing the guitar or 
weightlifting, and relieved by itself.  The Veteran also 
reported using over-the-counter medication to treat the pain.  
On physical examination, the Veteran was able to tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it bilaterally without difficulty.  The tips of the 
fingers could approximate the transverse crease of the palm 
bilaterally and the Veteran was able to oppose all fingers to 
his thumb without difficulty.  None of the finger joints were 
in any fixed position or ankylosis.  All range of motion was 
normal, without evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
Veteran had a callus on the right fifth metatarsophalangeal 
joint, but no other abnormalities were noted.  An X-ray of 
the right hand was negative.  The diagnosis was "status post 
fracture of the right fifth digit, without residuals."  

The Board points out that a compensable rating is not 
available under Diagnostic Code 5230, for limitation of 
motion of the little finger.  See 38 C.F.R. § 4.71a.  In this 
case, however, there is no evidence that the Veteran has 
limited motion of the right fifth finger or any other 
residuals of the in-service fracture.  On March 2007 VA 
examination, he had full range of motion without pain even 
with repetitive motion and the X-ray was negative.  Hence, 
the 0 percent rating assigned properly compensates the 
Veteran for the extent of his functional loss, including due 
to pain and other factors set forth in §§ 4.40 and 4.45, and 
DeLuca.  

The Board has also considered whether there is any basis for 
assignment of a compensable rating for residuals of the 
fracture of the right small finger under any other 
potentially applicable diagnostic code.  However, in the 
absence of any ankylosis of right hand joints or other 
deformity, evaluation of the right small finger disability 
under any other diagnostic code pertaining to musculoskeletal 
disability of the digits of the hand is not appropriate.  See 
38 C.F.R. 4.71a, DCs 5216 to 5229.  

The Board reiterates that it has considered the Veteran's 
assertions as to his right small finger symptoms-which he is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  However, the criteria needed to support a 
compensable rating-a showing of ankylosis in multiple digits 
of the right hand, including the little finger-are 
essentially medical findings which are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Hence, while the appellant's 
complaints have been considered, they are not considered more 
persuasive on these points than the objective medical 
findings which, as indicated above, so not support the claim 
for a compensable rating.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective date of 
the grant of service connection  has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
February 2009 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson (cited above); and that 
an initial, compensable rating for residuals of the fracture 
of the right small finger must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial, compensable rating for residuals of a fracture of 
the right small finger is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for an initial, compensable rating for 
an ingrown toenail of the right great toe and for service 
connection for low back disability is warranted.

VA has a duty to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
See 38 C.F.R. § 3.159(c)(1).  Such reasonable efforts 
generally consist of an initial request for the records, and, 
if the records are not received, at least one follow-up 
request.  Id.  If necessary, the claimant must authorize the 
release of existing records in a form acceptable to the 
person, company, agency or their custodian holding the 
records.  Id.  

In this case, the Veteran identified and provided 
authorization for VA to obtain private treatment records from 
Dr. Zirna regarding treatment for his right great toe.  
Treatment records dated in July and August 2005 were received 
by the RO in August 2007.  

In his September 2008 NOD, the Veteran stated that, since the 
October 2007 rating decision, he had been treated by two 
civilian physicians-Dr. Zirna for his toe and Dr. Kinsler 
for his back.  Although VA has a duty to assist the Veteran 
in obtaining  outstanding records from these identified care 
providers, it does not appear that the RO made any attempt to 
obtain any more records from these physicians.

Therefore, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should specifically request that the 
appellant provide signed, current authorizations to enable it 
to obtain all outstanding treatment records from Drs. Zirna 
and Kinsler (as identified in the September 2008 NOD).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA (to include arranging for 
further examination of the Veteran, if warranted) prior to 
adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim for an initial, compensable rating 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant a 
letter requesting that the he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for an initial, compensable rating 
for an ingrown toenail and for service 
connection for low back disability.  The 
RO should specifically request that the 
appellant provide signed, current 
authorizations to enable it to obtain all 
outstanding treatment records from Drs. 
Zirna and Kinsler (as identified in the 
September 2008 NOD).  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to particularly 
include outstanding private treatment 
records from Drs. Zirna and Kinsler, if 
current  authorization is provided-by  
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for further examination of the 
Veteran, if appropriate), the RO should 
adjudicate the claims remaining on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim for an initial, compensable 
rating for an ingrown toenail should 
include consideration of whether staged 
rating, pursuant to Fenderson (cited to 
above), is appropriate.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


